Howard, J. (dissenting):
In Murphy v. Hofman Co. (211 U. S. 562) it was determined that the sheriff, acting in the replevin action instituted by the John Hofman Company in the State court, had no right to seize the property in question and take it out of the possession of the Federal court. It was also there detérmined that the State court acquired no jurisdiction of the subject-matter, had no authority to issue mandates and had no authority to try the title to the property. That is, it was determined that the seizure of the property by the sheriff and its subsequent sale by him were wholly unlawful. These propositions being absolutely and finally determined by the court of last resort, the plaintiff in this action before us, relying upon the law as thus settled, brings this suit to recover the damages which he has sustained by this unlawful seizure and appropriation of his property.
Ho issue of title was tendered by the pleadings herein; but, if such an issue had been presented, the trial court was wholly without jurisdiction to hear it. (Murphy v. Hofman Co., 211 U. S. 562; White v. Schloerb, 178 id. 542.) That the defendant failed to try the issue of title in the proper forum is foreign to the question here.
The assertion made on the previous appeal that the “ receiver could obtain no better title to the property than the bankrupt had ” was not available in the State court. That assertion, a statement of law to which everybody assents, could only be urged in the Federal court, that being the only court having jurisdiction of the question of title. Had the replevin action been started before the Federal court took possession of the *95property, the State court would, of course, have had cognizance of the question of title, but the Federal court having acquired jurisdiction, its jurisdiction continues, to the complete and final exclusion of the State court, until a determination is reached. The State court by unlawfully wresting possession of the property from the Federal court, cannot thus acquire to itself jurisdiction. Jurisdiction will not shift constantly from one tribunal to another. When once acquired it remains firm and permanent.
The judgment should be reversed, and a new trial granted.
Judgment and orders affirmed, with costs.